Appellant was convicted of the offense of unlawfully having in possession a still, etc., suitable to be used for the purpose of manufacturing prohibited liquors. The case has been here once before, and will be found reported in 20 Ala. App. 378,102 So. 241. It would not be helpful to detail or discuss the evidence. It was ample to support the verdict returned. There was no error in permitting the state's witness to testify that the apparatus found was a complete still. Veal v. State,19 Ala. App. 168, 95 So. 783. But, even so, it could not have been prejudicial by reason of the later testimony of the defendant himself.
Sufficient predicate was laid for the admission of testimony as to confessions by defendant.
The appellant appears to have had a fair trial, and, there being nowhere any prejudicial error, the judgment is affirmed.
Affirmed.